IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


A.Y.G.                                    : No. 84 WM 2019
                                          :
                                          :
             v.                           :
                                          :
                                          :
JOHN DOE, ST. BERNARD SCHOOL,             :
AND THE ROMAN CATHOLIC DIOCESE            :
OF PITTSBURGH                             :
                                          :
                                          :
PETITION OF: THE ROMAN CATHOLIC           :
DIOCESE OF PITTSBURGH AND ST.             :
BERNARD SCHOOL                            :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief is DENIED.